

116 HR 4102 IH: Screening All Fentanyl-Enhanced Mail Act of 2019
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4102IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Ms. Clark of Massachusetts introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require the screening of 100 percent of international mail and express cargo inbound into the United States from high-risk countries to detect and prevent the importation of illicit fentanyl and other illicit synthetic opioids, and for other purposes. 
1.Short titleThis Act may be cited as the Screening All Fentanyl-Enhanced Mail Act of 2019 or the SAFE Mail Act. 2.FindingsCongress makes the following findings: 
(1)The United States continues to experience an epidemic of overdoses of fentanyl, heroin, and prescription opioids that claimed more than 49,000 lives in 2017. (2)Fentanyl is a synthetic opioid that depresses central nervous system and respiratory function, with euphoric effects that may be more powerful than the euphoric effects of heroin or morphine. 
(3)The effect of fentanyl can be up to 50 times stronger than the effect of heroin, and 50 to 100 times stronger than the effect of morphine. (4)Although pharmaceutical fentanyl can be diverted for misuse, most fentanyl deaths are believed to be linked to illicit fentanyl. 
(5)Across the United States, the use of illicit fentanyl and deaths related to that use are rising at alarming rates. (6)According to the Centers for Disease Control and Prevention, between 2016 and 2017, the rate of drug overdose deaths involving synthetic opioids—largely fentanyl—increased by 45 percent. 
(7)In 2017, more than 28,000 deaths involving synthetic opioids—largely fentanyl—occurred in the United States, outnumbering deaths from any other type of opioid. According to preliminary data from the Centers for Disease Control and Prevention, that figure increased to nearly 32,000 deaths in 2018. (8)Depending on the route of administration and other factors, as little as 2 milligrams of illicit fentanyl (similar in size to a few grains of salt) can be fatal. 
(9)Fentanyl is the primary synthetic opioid available in the United States. (10)The internet has significantly increased the availability of illicit fentanyl and other illicit synthetic opioids in the United States. Those drugs are widely advertised for sale, and are available for purchase, on the open and dark web. 
(11)Most illicit fentanyl trafficked into the United States originates in the People's Republic of China and is transported into the United States in parcel packages directly from the People's Republic of China or from the People's Republic of China through Canada. (12)Fentanyl arriving in the mail directly from the People's Republic of China can have exceptionally high purities—over 90 percent—posing a great risk to the purchaser and user, and allowing it to be adulterated many more times and turned into larger amounts for sale and use. 
(13)As the designated postal operator in the United States, the United States Postal Service accepts and delivers inbound international mail on behalf of designated postal operators around the world. (14)Express consignment operators accept items from customers in foreign countries and transport and deliver those items in the United States. 
(15)U.S. Customs and Border Protection inspects mail and express cargo arriving in the United States and seizes illegal goods, including those that may pose threats to health and safety, ecology, and businesses in the United States. (16)U.S. Customs and Border Protection is able to screen only a tiny fraction of all inbound international mail and express cargo into the United States, contributing to the influx of illicit fentanyl that is causing tens of thousands of deaths in the United States annually. 
3.Sense of CongressIt is the sense of Congress that— (1)in order to save potentially tens of thousands of lives in the United States annually, the Federal Government must make it a high priority to stem the flow of illicit fentanyl into the United States through increased detection and interception of inbound international mail and express cargo; and 
(2)the Federal Government must resolve to achieve the automated screening of 100 percent of international mail and express cargo inbound into the United States from high-risk countries for illicit fentanyl and other illicit synthetic opioids. 4.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security of the House of Representatives; and 
(B)the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate. (2)Express cargoThe term express cargo has the meaning given the term cargo in section 128.1 of title 19, Code of Federal Regulations (or any corresponding similar regulation or ruling). 
(3)High-risk countryThe term high-risk country means a country identified by the Secretary, in consultation with the officials specified in section 5(b), as a country that poses a high risk of being the source of international mail and express cargo inbound into the United States containing illicit fentanyl and other illicit synthetic opioids. (4)Illicit fentanylThe term illicit fentanyl means illicitly manufactured fentanyl and illicit versions of chemically similar compounds known as fentanyl analogues. 
(5)SecretaryThe term Secretary means the Secretary of Homeland Security. 5.Development of technology to detect illicit fentanyl and other illicit synthetic opioids in international mail and express cargo (a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary, in coordination with the officials specified in subsection (b), shall carry out and complete a program of research and development of technology that, when fully deployed, will automate the detection of illicit fentanyl and other illicit synthetic opioids in 100 percent of international mail and express cargo inbound into the United States from high-risk countries. 
(b)Officials specifiedThe officials specified in this subsection are the following: (1)The Commissioner of U.S. Customs and Border Protection. 
(2)The Chief Postal Inspector for the United States Postal Inspection Service. (3)The Director of the Office of National Drug Control Policy. 
(4)The Administrator of the Drug Enforcement Administration. (5)The heads of such other government agencies and private sector entities as the Secretary considers appropriate. 
(c)Program elementsTo the extent the Secretary considers appropriate, the program required by subsection (a) may incorporate by reference, and rely on, any and all aspects of the Opioid Detection Challenge conducted by the Science and Technology Directorate of the Department of Homeland Security, U.S. Customs and Border Protection, the United States Postal Inspection Service, and the Office of National Drug Control Policy, including its findings and results. 6.100 percent screening of illicit fentanyl and other illicit synthetic opioids in inbound international mail and express cargo from high-risk countries (a)In generalNot later than 5 years after the date of the enactment of this Act, the Secretary shall implement an automated system to screen 100 percent of international mail and express cargo inbound into the United States from high-risk countries to detect, and prevent the importation into the United States of, illicit fentanyl and other illicit synthetic opioids. 
(b)RequirementsIn developing the system required by subsection (a), the Secretary shall— (1)develop an automated, nonintrusive method of detecting illicit fentanyl and other illicit synthetic opioids in international mail and express cargo inbound into the United States that does not unreasonably delay delivery of such mail and cargo; 
(2)approve the use of appropriate equipment, technology, procedures, personnel, and methods for conducting screening of such mail and cargo under the system; and (3)provide for the phased implementation of the system so that— 
(A)not later than 18 months after the completion of the research and development program required by section 5(a), 50 percent of such mail and cargo shall be screened under the system; and (B)not later than 3 years after the completion of that program, 100 percent of such mail and cargo shall be screened under the system. 
(c)Regulations 
(1)Interim final ruleThe Secretary may issue an interim final rule as a temporary regulation to implement this section without regard to the provisions of chapter 5 of title 5, United States Code. (2)Final rule (A)In generalIf the Secretary issues an interim final rule under paragraph (1), the Secretary shall issue, not later than one year after the effective date of the interim final rule, a final rule as a permanent regulation to implement this section in accordance with the provisions of chapter 5 of title 5, United States Code. 
(B)Failure to actIf the Secretary does not issue a final rule in accordance with subparagraph (A) on or before the last day of the one-year period referred to in that subparagraph, the Secretary shall, not later than 10 days after such last day and every 30 days thereafter until the Secretary issues such a final rule, submit to the appropriate congressional committees a report— (i)explaining why the final rule was not timely issued; and 
(ii)providing an estimate of the earliest date on which the Secretary will be able to issue the final rule. (C)Superceding of interim final ruleThe final rule issued in accordance with this paragraph shall supersede the interim final rule issued under paragraph (1). 
(d)Report requiredNot later than one year after the date on which the system required by subsection (a) is fully implemented, the Secretary shall submit to the appropriate congressional committees a report that describes the system. 7.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
